In a matrimonial action, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Putnam County (Dickinson, J.), dated July 10, 1987, as denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The factual allegations in the verified complaint are sufficient to create a triable issue of fact as to whether the plaintiff’s cause of action for divorce has merit (CPLR 105 [t]; Bethlehem Steel Corp. v Solow, 51 NY2d 870; Indig v Finkelstein, 23 NY2d 728). Thompson, J. P., Brown, Weinstein and Rubin, JJ., concur.